         Case 3:20-cr-00463-HZ       Document 34       Filed 08/19/21   Page 1 of 2




Ryan Costello
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
(503) 326-2123 Telephone
(503) 326-5524 Facsimile
ryan_costello@fd.org
Attorney for Defendant




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON



UNITED STATES OF AMERICA,                         No. 3:20-cr-00463-HZ

                                  Plaintiff,      UNOPPOSED MOTION TO
                                                  MODIFY THE CONDITIONS
                     v.                           OF PRETRIAL RELEASE

PEDRO ALDO RAMOS, JR.,

                                Defendant.


       The defendant, Pedro Aldo Ramos, Jr., through his attorney, Ryan Costello, respectfully

moves this Court for an order modifying the conditions of his pretrial release by amending his

curfew condition to allow him to leave his home after curfew for work related reasons. Mr.

Ramos’s condition currently reads, “Comply with the following curfew: 12:00am to 5:30am.” Mr.

Ramos requests the Court amend the condition to read, “Comply with the following curfew:

12:00am to 5:30am, except for any work-related duties and travel.”

       Fortunately, Mr. Ramos’s company hired him as a permanent employee rather than a

temporary employee. As a new permanent employee, Mr. Ramos is expected to be on-call for



Page 1 ‐ UNOPPOSED MOTION TO MODIFY THE CONDITIONS OF PRETRIAL RELEASE
          Case 3:20-cr-00463-HZ        Document 34       Filed 08/19/21     Page 2 of 2



emergency calls from customers requesting service after hours or when other employees call-in

sick. Mr. Ramos’s company installs and fixes cables for contracting companies at various work

sites in the Portland area. Although Mr. Ramos will be scheduled to be on-call some days, he could

easily be called in on days he is not scheduled to be on-call. Mr. Ramos expects he will be called

into a worksite after his curfew, and needs the Court’s permission to be outside his home after

curfew for work-related duties and travel.

        Mr. Ramos began pretrial release on September 8, 2020. He has no reported violations on

his pretrial release.

        The government, through Assistant United States Attorney Thomas Ratcliffe, has no

objection to this motion. United States Pretrial Services takes no position about the motion because

U.S. Pretrial Services does not actively supervise Mr. Ramos.

        Respectfully submitted this 19th day of August 2021

                                              /s/ Ryan Costello
                                              Ryan Costello
                                              Assistant Federal Public Defender




Page 2 ‐ UNOPPOSED MOTION TO MODIFY THE CONDITIONS OF PRETRIAL RELEASE
